Name: COMMISSION REGULATION (EC) No 899/97 of 20 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 128/ 14 EN Official Journal of the European Communities 21 . 5 . 97 COMMISSION REGULATION (EC) No 899/97 of 20 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down , pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 21 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12 . 1994, p. 66 . ( 2) OJ No L 325, 14 . 12 . 1996, p. 5 . (') OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . 21 . 5 . 97 | EN I Official Journal of the European Communities No L 128 / 15 ANNEX to the Commission Regulation of 20 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0709 90 75 052 65,5 999 65,5 0805 10 31 , 0805 10 33, 0805 10 35 052 64,7 204 43,2 448 29,2 600 51,6 624 46,3 625 36,6 999 45,3 0805 30 20 388 61,9 528 80,9 999 71,4 0808 10 61 , 0808 10 63, 0808 10 69 060 50,6 388 82,1 400 83,1 404 101,2 508 87,2 512 76,3 528 77,1 804 90,7 999 81,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.